Citation Nr: 0833533	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for nonservice-connected death pension 
benefits. 


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to November 1942 and from March 1945 to June 
1946.  The veteran was a prisoner of war (POW) from April 
1942 to November 1942.  He died in July 2005.  The appellant 
is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Manila, the Republic of the Philippines, which denied the 
above claims.


FINDINGS OF FACT

1.  The veteran died in July 2005.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C.A. § 1318 was granted in a 
December 2006 rating decision.

3.  There was no claim for VA benefits pending at the time of 
the veteran's death in July 2005. 

4.  The veteran had service in the Philippine Commonwealth 
Army from November 1941 to November 1942 and from March 1945 
to June 1946.


CONCLUSIONS OF LAW

1.  The appeal for entitlement to dependency and indemnity 
compensation is moot.  38 U.S.C.A. §§ 511(a), 1310, 1318, 
7104 (West 2002); 38 C.F.R. § 20.101 (2007).

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2007).

3.  The appellant is not eligible for a nonservice-connected 
death pension based on the veteran's recognized military 
service.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary . 
. . ." 38 C.F.R. § 20.101(a); see also 38 U.S.C.A. §§ 511(a), 
7104(a).

The appellant seeks entitlement to Dependency and Indemnity 
Compensation (DIC) benefits.  In a December 2006 rating 
decision, the RO granted entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318.  Although the appellant's current 
claim is based on 38 U.S.C.A. § 1310, applicable law provides 
for only one award of DIC benefits, regardless of whether 
entitlement is through 38 U.S.C.A. § 1310 or 1318.  See 
38 U.S.C.A. § 1311 (West 2002). Consequently, a decision 
granting the current claim would not entitle her to any 
benefit she is not already receiving by virtue of the 
December 2006 rating decision.  Therefore, the issue of 
entitlement to service connection for the cause of the 
veteran's death is moot, and the Board may not exercise 
jurisdiction over the issue. 




Accrued Benefits

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

The veteran died in July 2005.  In January 2006, the 
appellant filed a claim for accrued benefits.  Her claim was 
therefore filed within one year of the date of the veteran's 
death.  See 38 U.S.C.A. § 5121(c).  The evidence, however, 
does not show that the veteran had periodic monetary benefits 
at the time of his death which were due and unpaid.  See 38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Furthermore, the 
veteran did not have a claim pending at the time of his 
death.  As the veteran had no periodic monetary benefits at 
the time of his death which were due and unpaid and as the 
veteran did not have a claim pending at time of death, the 
appellant has no claim upon which to derive her application 
for accrued benefits.  See Jones, 136 F.3d at 1300; Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994).  Based on the 
foregoing, there are no accrued benefits, and the appellant's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Nonservice-connected Death Pension

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service 
for certain VA purposes as authorized by 38 U.S.C.A. § 107 
and 38 C.F.R. § 3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the U.S. Army confirmed that the veteran 
had active military service for VA purposes from November 
1941 to November 1942 and from March 1945 to June 1946.  The 
service department's determination that the veteran had 
recognized service is binding on VA.  38 C.F.R. § 3.203; see 
Duro, 2 Vet. App. at 532.

As noted above, the provisions of 38 U.S.C.A. § 107(a) render 
the survivors of those who served as members of the organized 
military forces of the Government of the Commonwealth of the 
Philippines prior to July 1, 1946, such as the appellant's 
deceased husband, ineligible for nonservice-connected death 
pension benefits.  Therefore, the appellant's claim for 
entitlement to VA death pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Although the appellant received inadequate notice, and that 
error is presumed prejudicial, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In a June 2006 letter, the RO included an explanation of VA's 
duty to assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letter also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain private medical 
records and that the appellant submit any evidence in support 
of her claims for service connection for the cause of the 
veteran's death, nonservice connected death pension, and 
accrued benefits; any treatment records pertaining to the 
claims; and any medical evidence showing that a reasonable 
probability that the condition that contributed to the 
veteran's death was caused by injury or disease that began 
during service.

The December 2006 statement of the case provided the 
appellant with the relevant regulations for her claims, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason for the denial of the 
claims.  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate her claims, and as such, that she 
had a meaningful opportunity to participate in the 
adjudication of her claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, 487 F.3d 
at 891. 

Moreover, as discussed above, her claim for service 
connection for the cause of the veteran's death is moot, and 
by law, she is not entitled to nonservice-connected pension 
benefits.  Nor was there an unadjudicated claim before VA at 
the time of the veteran's death, and this is not in dispute.  
Consequently, any notice deficiency could not have prejudiced 
the appellant in this appeal. 


ORDER

The appeal for service connection for the cause of the 
veteran's death is dismissed.

Entitlement to accrued benefits is denied.

Entitlement to a nonservice-connected death pension is 
denied.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


